IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH

ARMSTRONG
TELECOMMUNICATIONS, INC., A
CORPORATION;

2118-CV-00787~MJH
Plaintiff,
vs.

CHR SOLUTIONS, INC, A
CORPORATION;

Defendant/Counter
Plaintiff/Third-Party Plaintiff,

VS.

VANTAGE POINT SOLUTIONS, INC.,
And VIRGINIA GARDEA,

\/\/\/\_/\/\/\/\/\./\./\/\/\/\_/\/\./\./\/\/\./\/

Third-Party Defendants.

MEMORANDUM ORDER
And now this 20th day of December, 2018, following careful review of the
Complaint and Answer and Complaint to Join a Third Party and in consideration of the Motion to
Dismiss by the Third-Party Defendant and the briefing attendant thereto, and having heard
arguments of counsel on this date, this court concludes that the objections as to venue in relation
to the confidentiality, nondisclosure and non-solicitation agreement are meritorious
This court finds that the challenge to venue Was not Waived by the Third-Party
Defendant in relation to their motion to dismiss insofar as the document containing the venue
selection clause Was not attached to the Third-Party Complaint.
In that regard, the venue jurisdictional provisions Within said agreement control and this

court is not the proper venue to address the issues concerning contractual rights pursuant to that

 

agreement In that regard, Count Ill and Count V concerning issues germane to the agreement are
stricken. As regard to the Motion to Dismiss, asserting lack of factual specificity concerning the
remaining counts in the Third-Party Complaint, those issues relative to lack of specificity are
meritorious Accordingly, the Third-Paity defense Motion to Dismiss concerning the remaining
counts of the Third~Party Complaint are sustained.

CHR Solutions, Inc. is afforded opportunity to file its Amended Complaint. Said Amended

Complaint shall be filed on or before January 22, 2019.

By} the Couit: y

MaNyn“Jj{o§an

United States District Judge

 

 

